Exhibit 10.12

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
January 27, 2011, is entered into by and among INFUSYSTEM HOLDINGS, INC., a
Delaware corporation (“Holdings”), INFUSYSTEM, INC., a California corporation
(“InfuSystem”) and FIRST BIOMEDICAL, INC., a Kansas corporation (“FBI” and
together with Holdings and InfuSystem, the “Borrowers” and each individually a
“Borrower”), BANK OF AMERICA, N.A. in its capacity as an Administrative Agent
and as a Lender (“Agent”) and the other lenders party hereto (collectively,
together with the Agent in its capacity as a Lender, the “Lenders”).

WHEREAS, the Borrowers and the Agent and the Lenders are parties to that certain
Credit Agreement dated as of June 15, 2010 (the “Existing Credit Agreement” and
as such Existing Credit Agreement is amended by this Amendment, the “Amended
Credit Agreement”); and

WHEREAS, the Borrowers, Agent and Lenders desire to amend the terms of the
Existing Credit Agreement on the terms and conditions set forth in this
Amendment.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows.

SECTION 1

DEFINED TERMS

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Existing Credit Agreement.

SECTION 2

AMENDMENT TO EXISTING CREDIT AGREEMENT

Section 6.12(b) of the Existing Credit Agreement is hereby amended by deleting
the Section in its entirety and substituting the following therefor:

“(b) Fixed Charge Coverage Ratio. Maintain on a consolidated basis a Fixed
Charge Coverage Ratio of at least 1.25:1:0.

This ratio will be calculated at the end of each Fiscal Quarter during the term
of this Agreement commencing with the Fiscal Quarter ended September 30, 2010,
using the results of (i) with respect to the calculation for the Fiscal Quarter
ended September 30, 2010, the three (3) month period then ended, (ii) with
respect to the calculation for the Fiscal Quarter ended December 31, 2010, the
six (6) month period then ended, (iii) with respect to the calculation for the
Fiscal Quarter ended March 31, 2011, the nine (9) month period then ended and
(iv) with respect to the calculation for the Fiscal Quarter ended June 30, 2011
and for the calculation as of each Fiscal Quarter thereafter, the twelve
(12) month period then ended.”

 

SECTION 3

REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to the Agent and Lenders that:

3.1 Due Authorization, etc. The execution and delivery by it of this Amendment
and the performance by it of its obligations under the Existing Credit Agreement
are duly authorized by all necessary corporate action, do not require any filing
or registration with or approval or consent of any governmental agency or
authority, do not and will not conflict with, result in any violation of or
constitute any default under any provision of its certificate

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

or articles of incorporation, as applicable, or by-laws or those of any of its
Subsidiaries or any material agreement or other document binding upon or
applicable to it or any of its Subsidiaries (or any of their respective
properties) or any material law or governmental regulation or court decree or
order applicable to it or any of its Subsidiaries, and will not result in or
require the creation or imposition of any Lien in any of its properties or the
properties of any of its Subsidiaries pursuant to the provisions of any
agreement binding upon or applicable to it or any of its Subsidiaries.

3.2 Validity. This Amendment has been duly executed and delivered by such
Borrower and, together with the Existing Credit Agreement, are the legal, valid
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms subject, as to enforcement only, to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforceability of the rights of creditors generally.

3.3 Representations and Warranties. The representations and warranties contained
in Article V of the Existing Credit Agreement are true and correct on the date
of this Amendment in all material respects (except for those that are qualified
by “materiality” or “Material Adverse Effect”, in which case such
representations and warranties shall have been true and correct in all
respects), except to the extent (a) that such representations and warranties
solely relate to an earlier date or (b) have been changed by circumstances
permitted by the Existing Credit Agreement.

SECTION 4

CONDITIONS PRECEDENT

The amendment to the Existing Credit Agreement set forth in Section 2 of this
Amendment shall become effective upon satisfaction of all of the following
conditions precedent:

4.1 Receipt of Documents. Agent shall have received a counterpart original of
this Amendment duly executed by Borrowers and the Lenders referenced on the
signature page hereto.

4.2 Other Conditions. No Event of Default or Default shall have occurred and be
continuing.

SECTION 5

MISCELLANEOUS

5.1 Warranties and Absence of Defaults. In order to induce the Agent and Lenders
to enter into this Amendment, Borrowers hereby warrant to the Agent and each
Lender, as of the date of the actual execution of this Amendment (a) no Event of
Default or Default has occurred which is continuing as of such date and (b) the
representations and warranties in Section 3 of this Amendment are true and
correct.

5.2 Documents Remain in Effect. Except as amended and modified by this
Amendment, the Existing Credit Agreement and the other documents executed
pursuant to the Existing Credit Agreement remain in full force and effect and
each Borrower hereby ratifies, adopts and confirms its representations,
warranties, agreements and covenants contained in, and obligations and
liabilities under, the Existing Credit Agreement and the other documents
executed pursuant to the Existing Credit Agreement.

5.3 Reference to Loan Agreement. On and after the effective date of this
Amendment, each reference in the Existing Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the “Loan Agreement” in any Loan Documents, or other agreements, documents or
other instruments executed and delivered pursuant to the Existing Credit
Agreement, shall mean and be a reference to the Amended Credit Agreement.

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

5.4 Headings. Headings used in this Amendment are for convenience of reference
only, and shall not affect the construction of this Amendment.

5.5 Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

5.6 Intentionally Omitted.

5.7 Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois. Wherever possible, each provision of
this Amendment shall be interpreted in such manner as to be effective and valid
under applicable laws, but if any provision of this Amendment shall be
prohibited by or invalid under such laws, such provisions shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Amendment.

5.8 Successors. This Amendment shall be binding upon Borrowers, Agent, each
Lender and their respective successors and assigns, and shall inure to the
benefit of Borrowers, Agent, each Lender and the successors and assigns of the
Agent and such Lender.

 

First Amendment to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered at Chicago,
Illinois as of the date first above written.

BORROWERS:

 

INFUSYSTEM HOLDINGS, INC.     FIRST BIOMEDICAL, INC. By:  

/s/ James M. Froisland

    By:  

/s/ James M. Froisland

Name:   James M. Froisland     Name:    James M. Froisland Title:   Chief
Financial Officer     Title:   Chief Financial Officer INFUSYSTEM, INC.     By:
 

/s/ James M. Froisland

      Name:   James M. Froisland       Title:   Chief Financial Officer      
AGENTS AND LENDERS:      

BANK OF AMERICA, N.A., in its

capacity as Administrative Agent,

      By:  

/s/ Rosanne Parcill

      Name:   Rosanne Parcill       Title:   Assistant Vice-President      

BANK OF AMERICA, N.A., in its

capacity as a Lender

      By:  

/s/ Sophia Love

      Name:   Sophia Love       Title:   Senior Vice President       KEYBANK
NATIONAL ASSOCIATION, in its capacity as a Lender       By:  

/s/ Thomas J. Purcell

      Name:    Thomas J. Purcell       Title:   Senior Vice-President      

 

First Amendment to Credit Agreement